Citation Nr: 1243680	
Decision Date: 12/24/12    Archive Date: 12/27/12

DOCKET NO.  09-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathies of the bilateral hands, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file in this matter was later transferred to the RO in Montgomery, Alabama.

A timely notice of disagreement (NOD) was received from the Veteran in March 2010.  After a statement of the case (SOC) was issued by the Montgomery RO in August 2010, the Veteran perfected his appeal in September 2010, via VA Form 9 substantive appeal.

The issue of entitlement to an increased disability rating for diabetes mellitus, type II, currently rated as 10 percent disabling, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue on appeal.

The Veteran has claimed entitlement to service connection for peripheral neuropathies of his hands, which he asserts are related to his service-connected diabetes mellitus, type II.

Post-service VA treatment records dated through March 2012 indicate an ongoing diagnosis of carpal tunnel syndrome.  Also, April 2010 records reflect that the Veteran was diagnosed with mild degenerative AC joint changes in both shoulders with mildly positive Hawkins impingement signs. 

During the pendency of his claim, the Veteran was afforded VA examinations for his claimed neuropathies in February 2008 and March 2012.  For the following reasons, the opinions provided during both examinations are incomplete.

During the February 2008 examination, the Veteran reported constant numbness and tingling at the fingertips of both hands.  Functionally, he stated that he experienced decreased sensation while performing activities such as cleaning, trimming his fingernails, or touching hot objects.  The examining physician's assistant noted objective neurological findings which included mild bilateral hypothenar atrophy, decreased sensation to pinprick, and dull touch of both hands which was distributed in a glovelike pattern.  Although the physician's assistant diagnosed peripheral neuropathy of both hands, she concluded that an opinion as to whether the diagnosed neuropathy was related to diabetes could not be given without resort to mere speculation.  No explanation was given as to why a non-speculative opinion could not be given, nor is there any indication as to what additional information or findings were necessary to provide a non-speculative opinion.  In the absence of such explanation, it remains unclear as to whether the examiner has invoked the phrase "without resort to mere speculation" merely as a substitute for full consideration of all pertinent and available medical facts.  For this reason, the February 2008 VA opinion is deficient.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).

During the March 2012 examination, which was performed by a different physician's assistant, the Veteran continued to report decreased sensation, "prickly" sensation, and mild pain in his hands, and moderate paresthesias and dysesthesias in his upper extremities.  Neurologic examination revealed diminished grip and pinch strength in the left hand and diminished deep tendon reflexes in both upper extremities.  Mild decrease in sensation was noted over the ulnar nerve distribution.  An EMG nerve conduction study was not performed.  The examiner concluded that objective findings from the examination were inadequate to support a diagnosis of diabetic peripheral neuropathy of the hands.  Although the examiner noted that Tinel's sign and Phalen's test (typical indicators of carpal tunnel syndrome) were negative, she nonetheless concluded that it remained unclear as to whether the neurological symptoms and findings from the examination were associated to diabetes or carpal tunnel syndrome.  No explanation was given as to why a diagnosis could not be provided.  In the absence of such an explanation, the March 2012 opinion is also deficient, particularly in light of the fact that Tinel's and Phalen's tests for carpal tunnel syndrome were both negative.  Although the examination report admonishes that EMG studies are "rarely required to diagnose diabetic peripheral neuropathy" and, that diabetic peripheral neuropathy diagnosis can be based upon certain clinical observations, the Board finds that an EMG study appears to be necessary in this case given the examiner's non-diagnosis.  For these reasons, the March 2012 VA opinion is also insufficient.

In a November 2012 brief, the Veteran requested a new VA examination of his claimed peripheral neuropathies, performed by a neurologist and to include an EMG nerve conduction study.  Indeed, in view of the deficiencies noted above, remand is necessary in this case so that the Veteran may be arranged to undergo a new VA examination, to be performed by a neurologist.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered neurological treatment for his upper extremities since March 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for peripheral neuropathies of the bilateral hands, claimed as secondary to diabetes mellitus, type II.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA neurological examination of his claimed peripheral neuropathies.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided neurological treatment of his hands, fingers, and upper extremities since March 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed to the extent possible, the Veteran should be afforded a VA examination, with a neurologist, to determine the nature and etiology of the claimed neurological disorder in his fingers, hands, and upper extremities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

A full neurological examination, EMG study, and any other tests and studies deemed necessary by the examiner should be conducted.  The examiner should provide a diagnosis related to the symptoms in the Veteran's hands, fingers, and upper extremities, and for each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is caused by or a result of the Veteran's service-connected diabetes mellitus, type II, or, was incurred during or aggravated by the Veteran's active duty service.  In providing the requested opinion, the examiner should also consider and address the Veteran's post-service diagnoses of carpal tunnel syndrome and mild degenerative AC joint changes in both shoulders with mildly positive Hawkins impingement signs.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, prior VA examination reports, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for peripheral neuropathies of the bilateral hands, claimed as secondary to diabetes mellitus, type II, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



